DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8, 9 and 11, are pending and being examined.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 02/08/2022, with respect to Claims 1, 3, 4, 6, 8, 9, and 11, have been fully considered and are persuasive.  The rejection of Claims 1, 3, 4, 6, 8, 9, and 11, under 35 U.S.C. 103 as being unpatentable over WO 2015/098428 A1 in which US 2016/0303766 A1 to Kobayashi et al. is used as an English equivalent (hereinafter Kobayashi), and in further view of JP 2010-077398 A to Saito et al. (hereinafter Saito) has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 6, 8, 9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is WO 2015/098428 A1 in which US 2016/0303766 A1 to Kobayashi et al. is used as an English equivalent (hereinafter Kobayashi), Kobayashi teaches a transparent resin composition comprising a molten mixture of polycarbonate resin and acrylic resin (See abstract), used in the field of automobiles, electronic devices and houses (para 5). Kobayashi further teaches the transparent resin composition is obtained by the process of continuously melt kneading the polycarbonate used in an amount of 95-60 wt% and the acrylic resin is used in an amount of 5-40 wt% in a twin-extruder to form a molten resin mixture, which is then further supplied from the twin-extruder to a single-screw extruder to be processed and discharged to form the transparent resin composition, (para 13-18). In Example 1, Kobayashi teaches melt kneading in an extruder the polycarbonate with the acrylic resin, Acrypet VH001 (para 57). The resin composition is then shaped and extruded from the die as a product (para 37 and 41).
Kobayashi does not teach the polycarbonate with the claimed (a-1) and (a-2) unit and does not teach resin composition produced by a step consisting of melt mixing in a twin-screw extruder, but instead teaches the twin-screw extruder followed by a single-screw extruder.

The second closest prior art is JP 2010-077398 A to Saito et al. (hereinafter Saito). Saito teaches a polycarbonate resin with high biogenic material and excellent low water absorptivity, heat resistance and processibility (See abstract), used in the field of sheets for automobile, optics and/or optical components (para 13 and 65), and further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44). Saito also teaches polycarbonate resin comprising 30-100 mol% of an ether diol and 0-70 mol% of a diol, and a diphenyl carbonate, (para 12). The 30-100 mol% ether diol can be Isosorbide, (Example 8, para 29 and 60), and the 0-70 mol% of diol can be 3,9-bis(2-hydroxy-1,1-dimethylethyl ester)-2,4,8,10-tetraoxaspiro(5,5)undecane, (Example 8, para 17 and 60). Saito also teaches the polycarbonate resin can have a specific viscosity of 0.20-0.60 (See abstract and para 12), which overlaps and meets the claimed specific viscosity range. Saito further teaches the polycarbonate has low water absorbability, heat resistance, and molding workability. (para 13).
Saito does not teach the  acrylic resin of methyl methacrylate and methyl acrylate, does not teach the (A):(B) weight ratio, and also does not teach the consisting of melt mixing by twin extruder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766